848 F.2d 192
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnnie Bernard MACK, Petitionerv.DRUG ENFORCEMENT AGENCY, Respondent
No. 86-3847.
United States Court of Appeals, Sixth Circuit.
March 2, 1988.

Before KEITH, BOYCE F. MARTIN, Jr., and RYAN, Circuit Judges.

ORDER

1
This matter comes before the court upon what purports to be a petition to review pursuant to the terms of the Administrative Procedure Act, 5 U.S.C. Sec. 701 et seq., action taken by the Drug Enforcement Agency.


2
Upon our review of the record it is clear that what is challenged by the petitioner is in fact his conviction on criminal charges pursuant to an indictment lodged in the Eastern District of Michigan and in subsequent proceedings thereon in case number 83-60395-01.  The May 23, 1986 sanctions identified by the petitioner as having been "... imposed by the Drug Enforcement Agency and the assigned Administrative Law Judge ..." constitute the sentence imposed by United States District Judge George E. Woods pursuant to Mr. Mack's conviction on charges of conspiracy to distribute heroin.


3
Notwithstanding petitioner's attempt to cast it as an independently viable petition for review, the instant petition represents nothing more than an attempt by the petitioner to obtain a second review of the criminal conviction which was affirmed by this court on January 4, 1988 in United States v. Mack, No. 86-1536.


4
It is therefore ORDERED that the petition be, and it hereby is, dismissed.